Case 1:15-cr-00252-PKC Document 1451 Filed 10/26/20 Page 1 of 2 PageID #: 25186

                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
SPN/MKM/PTH/KTF                                       271 Cadman Plaza East
                                                      Brooklyn, New York 11201



                                                      October 26, 2020

By ECF

The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Full Play Group, SA, et al.
                       Criminal Docket No. 15-252 (S-3) (PKC)

Dear Judge Chen:

              Pursuant to the Court’s ECF orders dated October 21, 2020 and October 26, 2020,
the government respectfully submits this letter in response to defendants Hernan Lopez and
Carlos Martinez’s (the “Defendants”) request to file their September 30, 2020 motion to compel
(the “Motion”) and related documents under seal.

                In accordance with the protective order governing discovery in this case, and after
consultation with defense counsel, the parties agree and propose that the Defendants’
memorandum of law in support of the Motion and the accompanying declarations and exhibits be
unsealed with the exception of the limited redactions proposed in the exhibits attached hereto. In
addition, the parties agree and propose that the Court seal the government’s opposition to the
Defendants’ Motion, see ECF Dkt. No. 1444, and publicly file the redacted version attached
hereto.

                The government is sensitive to the need to minimize the amount of information in
a criminal case that is filed under seal. See, e.g., United States v. Aref, 533 F.3d 72, 83 (2d Cir.
2008) (noting “the requirement that district courts avoid sealing judicial documents in their
entirety unless necessary”). However, the limited sealing agreed to by the parties is warranted
here based on several factors, including the need to protect the privacy and safety of certain
witnesses and third parties identified herein and their family members. See United States v.
Amodeo, 44 F.3d 141, 147 (2d Cir. 1995) (need to protect the integrity of an ongoing
investigation, including the safety of witnesses, may be compelling reason justifying sealing);
United States v. Massino, 356 F. Supp. 2d 227, 231 (E.D.N.Y. 2005) (recognizing in First
Amendment context the interests that favor sealing, including “privacy rights in cases involving
materials that are particularly embarrassing to innocent parties, and the safety of third parties”);
United States v. Venuti, No. 84-CR-1002 (PKL), 1985 WL 2739, at *3 n.1 (S.D.N.Y. Sept. 20,
Case 1:15-cr-00252-PKC Document 1451 Filed 10/26/20 Page 2 of 2 PageID #: 25187




1985) (recognizing need to prevent “acute embarrassment” that may be inflicted on “individuals
who are not parties to this prosecution”); cf. United States v. Haller, 837 F.2d 84, 88 (2d Cir.
1988) (recognizing in grand jury context that “[p]rotection of such privacy interests is especially
important when the third parties under investigation may be unaware of the threatened danger to
their interests and may not appear before the district court to protect themselves”).

                The facts set forth above provide ample support for the “specific, on the record
findings” necessary to support sealing. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 124
(2d Cir. 2006). Therefore, the government respectfully requests that the Court record those
findings and file the attached redacted versions of the documents in connection with the
Defendants’ Motion.

                                                     Respectfully submitted,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                              By:          /s/
                                                     Samuel P. Nitze
                                                     M. Kristin Mace
                                                     Patrick T. Hein
                                                     Kaitlin T. Farrell
                                                     Assistant U.S. Attorneys
                                                     (718) 254-7000

cc:    Counsel of record (by ECF)
       Clerk of Court (PKC) (by ECF)




                                                 2
